Matter of Stephanie L.L. v Romey S.M. (2019 NY Slip Op 09088)





Matter of Stephanie L.L. v Romey S.M.


2019 NY Slip Op 09088


Decided on December 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Kapnick, González, JJ.


10598

[*1] In re Stephanie L. L., Petitioner-Respondent,
vRomey S. M., Respondent-Appellant.


Romey S. M., appellant pro se.
Burger Green & Min, LLP, New York (Nancy Green of counsel), for respondent.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about May 11, 2018, which, to the extent appealed from as limited by the briefs and stipulation, after a nonjury trial, granted the parties joint legal custody, with the petitioner mother having final decision-making authority in the area of medical and other issues, unanimously affirmed, without costs.
Family Court's determination of the custody and visitation issues has a sound and substantial basis in the record, and the father has identified no grounds to disturb the determination (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]; Matter of Carl T. v Yajaira A.C., 95 AD3d 640, 641 [1st Dept 2012]). The court properly considered the totality of the circumstances and the best interest of the child (Eschbach, 56 NY2d at 171, 174).
Family Court properly awarded the parties joint legal custody with the mother having final decision-making authority, given that the mother had been the child's primary caregiver for many years and in light of the parties' contentious relationship (see Nimkoff v Nimkoff, 74 AD3d 408 [1st Dept 2010]; Matter of Elizabeth S. v Edgard N., 150 AD3d 585 [1st Dept 2017]).
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 19, 2019
CLERK